Citation Nr: 0523604	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  98-08 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability rating for 
supraspinatus tendonitis of the left (minor) shoulder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from July 1986 to July 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
January 1997 rating decision granted service connection and 
awarded a 10 percent disability evaluation for supraspinatus 
tendonitis of the left (minor) shoulder, effective March 23, 
1996.  The veteran appealed the determination.  In an October 
1998 rating, the RO awarded a 20 percent disability 
evaluation effective March 23, 1996.  In that the effective 
date for increase remained the same, there is no basis for 
assignment of any staged rating pursuant to Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

This case was previously before the Board in July 2003.  The 
Board remanded the case to the RO in light of a July 2002 
development letter issued by the Board that was based on 
38 C.F.R. § 19.9(a)(2), which was later invalidated pursuant 
to Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir 2003).  


FINDING OF FACT

The supraspinatus tendonitis of the left (minor) shoulder is 
manifested by pain and some limitation of motion of the left 
arm, but is not productive of scapulohumeral ankylosis, 
clavicle, scapula or humerus impairment or limitation of 
motion of the arm to 25 degrees from the side.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
supraspinatus tendonitis of the left (minor) shoulder have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§  4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5024, 
5200-5202 (2004).    


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal. The original RO 
decision was entered in January 1997, which included the 
grant of service connection for supraspinatus tendonitis of 
the left (minor) shoulder and award of a 20 percent 
disability rating. This occurred before the enactment of 
VCAA. Obviously, VA could not have informed the veteran of 
law that did not yet exist.  Proper VCAA notice and 
assistance was subsequently provided to the veteran in VCAA 
letters sent to the veteran in January, May and August 2004.  
VCAA regulatory provisions were also provided in the November 
2001 and March 2005 Supplemental Statements of the Case. In 
this regard, the Board is certain that adequate notice 
requirements of the VCAA have been provided in compliance 
with VA statutory obligations considered in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

Regarding the veteran's claim on appeal, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the law and regulations, VCAA.  The 
veteran's service medical records are of record, as are VA 
clinical records.  Further, the veteran has been provided VA 
medical examinations for evaluation of his service connected 
disability.  The Board has reviewed the evidence of record.  
With respect to providing assistance to the veteran it is 
also noted that he has been notified of the applicable laws 
and regulations which set forth the criteria for increased 
ratings.  The discussions in the rating decisions and 
statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the law and regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Factual Background

VA medical records from the mid to late 1990's show that the 
veteran complained of left arm numbness and tingling along 
with difficulty working overhead with the arm.  Physical 
findings revealed tenderness of the supraspinatus tendon and 
some limitation of motion with pain on motion of the 
shoulder.  An X-ray and electromyography and nerve conduction 
studies of the left upper extremity in October 1996 revealed 
normal findings.  VA outpatient clinic records from 2000 and 
2001 show the veteran's complaints of left shoulder pain.  

A VA orthopedic examination of the left shoulder was 
performed in February 2004.  It was reported that the veteran 
used a TENS unit with "some relief."  It was reported that 
he did not use medication for his shoulder symptoms and that 
the (left) shoulder did not have any interference for job 
effect.  The veteran did not use his (left) shoulder 
repeatedly or repetitively over a period of time, except for 
typing which bothered him a little more.  There were no 
flare-ups.  The veteran reported constant tightness and dull 
discomfort that could be sharp.  He also reported occasional 
numbness of the left extremity on a daily basis that lasted 
30 minutes.  It was indicated that the shoulder occasionally 
popped, and for the most part, the pain was located at the 
left trapezius supraspinatus region.  

The physical examination revealed slight tenderness of the 
left trapezius supraspinatus area.  Manual muscle strength 
testing and flexion were 4/5, give-way due to complaint of 
trapezius pain and extension was 5/5.  Range of motion 
studies showed that flexion was to 90 degrees; extension was 
to 35 degrees; abduction was to 50 degrees; and internal and 
external rotation were to 45 degrees.  A complaint of pain 
was reported.  An X-ray of the left shoulder revealed a very 
minimal osteophyte on the rim of the glenoid.  The examiner 
stated that there was left shoulder supraspinatus tendonitis 
of the left shoulder and functional impairment was described 
as moderately severe.  There was no incoordination or 
impaired ability to execute skilled movement smoothly as far 
as the forearms, wrists, and hands were concerned.  There was 
no swelling, deformity, apparent instability or atrophy.  

At a VA medical examination of the left shoulder in June 
2004, it was indicated that the veteran was right handed.  It 
was reported that he worked full time as a supervisor in a 
file room.  The veteran complained of increasing, constant 
pain at the top of the left shoulder that at times radiated 
to the left side of the neck.  His symptoms worsened when he 
lifted with the left upper extremity.  Popping of the 
shoulder was reported.  He had tingling in the entire left 
arm when performing a lot of lifting.  No apparent weakness 
was reported.  

The physical examination revealed slight atrophy of the left 
shoulder girdle and slight tenderness in the left upper 
trapezius.  It was reported that there were physiological 
reflexes in the upper extremities with normal sensation and 
good muscle strength.  Muscle testing produced pain in the 
left shoulder and strength was probably 4 of a usual 5.  
Range of motion studies of the left shoulder revealed that 
active abduction was to 80 degrees; forward flexion was to 80 
degrees; extension was to 40 degrees; and internal and 
external rotation were to 70 degrees.  All motions were 
limited due to left shoulder pain.  AC joint and impingement 
tenderness were reported.  Passive range of motion studies of 
the left shoulder revealed that abduction was to 170 degrees; 
forward flexion was to 170 degrees; internal and external 
rotation were to 90 degrees.  There was no evidence of 
instability.  The diagnosis was supraspinatus syndrome, 
impingement of the left shoulder.  

The examiner stated that the veteran was able to readily 
perform work.  It was reported that the repeated left 
shoulder pain included limited functional ability due to 
flare-ups, as with repetitive use of lifting overhead.  It 
was stated that the loss of range of motion of the left 
shoulder portrayed in terms of degrees of additional range of 
motion loss due to pain on use or during flare-ups was 
difficult to evaluate, as the veteran already had limitation 
of motion during a period when he had no flare-up.  It was 
reported that there was no evidence of a flail shoulder, or 
false joint, fibrous union or recurrent dislocation.  
Guarding of movements at the shoulder level was reported.  
There was no evidence of malunion, clinical arthritis, 
ankylosis, locking, or crepitation.  Weakened movement was 
not evident other than limitation of motion that are active, 
with limitation due to pain.  It was stated that if the 
veteran maintained his shoulder by not frequently lifting 
overhead, there would be no problem with excess fatigability 
and coordination or impaired ability to execute skilled 
movement smoothly.  Some atrophy and disuse with atrophy of 
the left shoulder girdle was reported.  


Analysis                     

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The veteran is right handed and he is in receipt of a 20 
percent disability evaluation for supraspinatus tendonitis of 
the left (minor) shoulder.  Tendonitis or tenosynovitis under 
Diagnostic Code 5024 is to be rated on limitation of motion 
of affected parts as degenerative arthritis. 38 C.F.R. § 
4.71a, Diagnostic Code 5024. 

The veteran's disability has been rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5203, impairment of clavicle or 
scapula, and Diagnostic Code 5201, limitation of motion of an 
arm.  Potentially, the veteran's disability could also be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5200, 
ankylosis of scapulohumeral articulation; Diagnostic Code 
5202, other impairment of humerus. 

A review of the medical evidence shows that it is absent for 
any indication that the supraspinatus tendonitis of the left 
(minor) shoulder involves either ankylosis of the 
scapulohumeral articulation under Diagnostic Code 5200; 
impairment of the humerus, under Diagnostic Code 5202; or 
impairment of the clavicle or scapula, Diagnostic Code 5203.  
As a result the aforementioned diagnostic criteria are not 
applicable for evaluation of the veteran's disability.  
Clearly, Diagnostic Code 5201, involving limitation of motion 
of an arm is most analogous to the disability at hand. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
motion of an arm, a 20 percent rating is warranted where 
motion of the major or minor arm is limited at the shoulder 
level.  A 20 percent rating is warranted where motion of the 
minor arm is limited to midway between the side and shoulder 
level.  A 30 percent rating is warranted where motion of the 
minor arm is limited to 25 degrees from the side.

The clinical data of record reveals the veteran's complaints 
of left shoulder pain, shoulder popping, and discomfort.  
Radiating pain and numbness have been reported but 
neurological findings relating those symptoms to the 
veteran's disability are not shown.  Objectively, while some 
limitation of motion of the left shoulder is shown in recent 
range of motion studies, these findings reveal no evidence 
that the supraspinatus tendonitis of the left (minor) 
shoulder is productive of arm motion limited to 25 degrees 
from the side. 

The medical evidence includes a recent X-rays that is limited 
to a minimal osteophyte in the left shoulder.  It has been 
argued on the veteran's behalf that he should receive a 
separate rating for arthritis of the left shoulder.  While X-
ray has showed an osteophyte, degenerative changes were not 
reported, and it has been reported by a clinician that there 
was no clinical arthritis.  Furthermore, even if arthritis 
were shown, an evaluation pursuant to Diagnostic Code 5003, 
degenerative arthritis, would be based on limitation of 
motion of the joint which is the same criteria used to 
evaluate the veteran's supraspinatus tendonitis of the left 
(minor) shoulder, Diagnostic Code 5201.  The evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided. 38 C.F.R. § 4.14.  See also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (August 14, 1998). 

In that the supraspinatus tendonitis of the left (minor) 
shoulder involves the shoulder joint, the Board recognizes 
that there are situations in which the application of 38 
C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board is aware that in the recent past, the functional 
impairment of the veteran's left shoulder disability has been 
described as moderately severe.  The record reveals some 
evidence of left shoulder pain that affects movement of the 
veteran's left arm.  Weakened movement has only been 
attributed to active motions by the veteran, and it has also 
been clinically reported that excess fatigability and 
coordination would be no problem if the veteran maintained 
his shoulder by not frequently lifting overhead.  Arthritis 
is not clinically shown.  In this regard, the Board concludes 
that a review of the medical evidence does not reflect 
objective evidence of pain or other symptoms greater than 
that contemplated by the current rating. Thus, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45, or 4.59 do not provide a 
basis for a higher rating.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

In conclusion, the Board finds that the veteran's 
supraspinatus tendonitis of the left (minor) shoulder does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. §  4.7.  The weight of the 
evidence is against the veteran's claim for an increased 
evaluation for supraspinatus tendonitis of the left (minor) 
shoulder. An increased evaluation is not warranted.
 



ORDER

An increased disability rating for supraspinatus tendonitis 
of the left (minor) shoulder is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


